In an uncontested private placement adoption proceeding pursuant to Domestic Relations Law article 7, nonparty Michael S. Goldstein appeals from (1) an order of the Surrogate’s Court, Westchester County (Brewster, S.), dated December 5, 1990, which, without a hearing, sua sponte reduced his agreed-upon counsel fees to only $1,500 and referred the matter of his dual representation of the adoptive parents and the birth mother to the Ninth Judicial District Grievance Committee for appropriate action, and (2) a decision of the same court (Emanuelli, S.), dated March 29, 1991.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as no appeal lies as of right from an order made sua sponte which does not determine a motion made on notice (see, CPLR 5701 [a] [2] [c]; Kokalari v Kokalari, 166 AD2d 418); and it is further,
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision. Sullivan, J. P., Lawrence, Miller and O’Brien, JJ., concur.